Erie App. No. E-96-053. On April 9, 1999, amicus curiae Ohio Academy of Trial Lawyers filed a motion for leave to file a motion for reconsideration with its motion for reconsideration attached and also filed separately its motion for reconsideration. Whereas, S.Ct.Prac.R. XI(2) prescribes that an amicus curiae may not file a motion for reconsideration without prior leave of this court,
IT IS ORDERED by the court, sua sponte, that the motion for leave to file a motion for reconsideration and the separately filed motion for reconsideration be, and hereby are, stricken.
Resnick, J., not participating.